DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 10/12/2022 has been entered.  Claims 8, 10-11, and 13-14 are pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8, 10-11, and 13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-20 of copending Application No. 16/626184.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a drill bit, comprising: an impact face at an insertion end of the drill bit; a hollow shank, wherein a delivery passage is defined within the hollow shank; and a drill head, wherein the drill head has a cutting edge, an intake opening, and an intake passage and wherein the intake passage connects the intake opening to the delivery passage; wherein the intake passage adjoins the intake opening which adjoins the hollow shank with intake passage cross sections or portions with an inclination with respect to the drill bit axis and inclination portions that are different (greater or lesser) than the other inclination portions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Potential Allowable Subject Matter
Claims 8, 10-11, and 13-14 are rejected upon a provisional nonstatutory double patenting rejection, but would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is filed.
Reasons for Potential Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious a drill bit for chiseling stone comprising all the structural and functional limitations and further comprising an impact face at an insertion end of the drill bit; a hollow shank, wherein a delivery passage is defined within the hollow shank; and a drill head, wherein the drill head has, at a front end of the drill head, a cutting edge, an intake opening, and an intake passage and wherein the intake passage connects the intake opening to the delivery passage; wherein a cross section of the intake passage increases from the intake opening to the delivery passage, wherein the cross section of the intake passage increases in a direction of the delivery passage within an upper portion of the intake passage that is disposed at a level of the cutting edge, wherein the upper portion is substantially parallel to a drill bit axis, wherein a lower portion of the intake passage increasingly approaches the drill bit axis in a direction of the hollow shank and runs into the hollow shank with an inclination of between 10 degrees and 30 degrees with respect to the drill bit axis and is continuously curved, and wherein a portion of the intake passage that connects the upper portion to the lower portion is curved. Though Heemann et al. US 20070193784 A1 teaches having a cross section of the intake passage increases from the intake opening to the delivery passage and the intake passage upper portion is substantially parallel to a drill bit axis does not teach a lower portion of the intake passage increasingly approaches the drill bit axis in a direction of the hollow shank and runs into the hollow shank with an inclination of between 10 degrees and 30 degrees with respect to the drill bit axis and is continuously curved, and wherein a portion of the intake passage that connects the upper portion to the lower portion is curved; it would not be obvious to modify the intake passage of Heemann et al. since the intake is increased conically to join in the middle with the other intake and one of ordinary skill would recognize that changing the intake would require modifying all intakes and the shank structure.  Having the curved intake passage increasingly approaches the drill bit axis in a direction of the hollow shank and runs into the hollow shank with an inclination of between 10 degrees and 30 degrees with respect to the drill bit axis and is continuously curved, and wherein a portion of the intake passage that connects the upper portion to the lower portion is curved provides a smooth intake route for fluid flow.  
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim(s) 8, 10-11, and 13-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See references cited, form 892 &-
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT F LONG/Primary Examiner, Art Unit 3731